BERANEK, Judge.
This is an interlocutory appeal from an order of the trial court dismissing one count of a complaint with prejudice and transferring two other counts to the County Court on the ground that the amount in question was below the jurisdictional level of the court. The controversy relates to plaintiff’s having been fired from her job by defendant. The court concluded the complaint did not state a cause of action in certain respects and dismissed it with prejudice. Two counts were transferred to the County Court. We have reviewed the matter and conclude the trial court was correct. We would affirm in toto were it not for the fact that the order in question of January 23, 1978, apparently contains a typographical error. In the first paragraph of the order and in all other portions of the record it appears that the court had previously dismissed Count II with prejudice. In the third paragraph of the order appealed Count II is transferred to the County Court. We believe the third paragraph was intended to read that Counts I and III (not Count II) are transferred to the County Court. The order is modified in this regard and affirmed as modified.
AFFIRMED AS MODIFIED.
CROSS and DAUKSCH, JJ., concur.